DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2, 5, 7, 14, 16, 18, 31, 33 and 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marcus (US Patent No. 4,046,190) in view of Duval (US Patent No. 6,843,308).
Regarding claim 1, Marcus discloses a thermo ground plane, comprising:
a structure comprising a first titanium substrate (plate 2, made from titanium, col. 2, lines 28-31) comprising a wick array (capillary grooves 1 on plate 2) etched into the first titanium substrate (col. 2, lines 15-17);
a second titanium substrate (plate 3) comprising a vapor cavity (capillary grooves 1 on plate 3) etched into the second titanium substrate (col. 2, lines 15-17); and
wherein;
the vapor cavity is enclosed using the first titanium substrate and the second titanium substrate (capillary grooves 1 on plate 3 are enclosed and sealed by the plates 2 and 3 with side bars 6 and 7).
Marcus fails to disclose the structure has a thickness of 1 millimeter or thinner.
Duval discloses heat pipe thickness can be selected for flexibility and improve compactness of the device (heat pipe) and reduce weight (see col. 4, lines 9-30). Duval further discloses a heat pipe 50 has a thickness about 1 mm (Fig. 6a and col. 9, lines 19-22).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the structure has a thickness of 1 millimeter or thinner in Marcus as taught by Duval in order to fit the heat pipe in certain installations to improve compactness and reduce weight.
Regarding claim 2, Marcus as modified further discloses the wick array comprises a plurality of channels (the grooves are channels).
Regarding claim 5, Marcus as modified further discloses mechanical standoffs (spacing studs 4) that are attached to the second titanium substrate (the studs are joined to the plate 3, col. 2, lines 25-27).
Regarding claim 7, Marcus as modified further discloses wherein the second titanium substrate is hermetically-sealed to the first titanium substrate (plates 2 and 3 are sealed by side bars 6 and 7).
Regarding claim 14, Marcus as modified fails to disclose wherein an area of the thermal ground plane is in a range between 1 cm by 1 cm and 40 cm by 40 cm.
Duval further discloses the heat pipe 50 has outside dimensions of 215mm and 69 mm (of intermediate sheet 3, col. 8, lines 45-48, the outside dimension of intermediate sheet 3 is the same as the heat pipe 50).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided wherein an area of the thermal ground plane is in a range between 1 cm by 1 cm and 40 cm by 40 cm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 16, Marcus as modified fails to disclose wherein a thickness of the first titanium substrate is 25-200 micrometers.
As noted in claim 1 above, Duval discloses heat pipe thickness can be selected for flexibility and improve compactness of the device (heat pipe) and reduce weight (see col. 4, lines 9-30). Duval also discloses an intermediate sheet 3 is 200um (col. 8, lines 45-48). Therefore, the substrate thickness is result effective variable and one of ordinary skill in the art would perform routine experimentation for minimizing size and weight while providing enough thermal capacity of the heat pipe. One of ordinary skill in the art would perform routine experimentation including the claimed range of thickness in order to obtain optimum result of its size and weight through routine experimentation.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided wherein a thickness of the first titanium substrate is 25-200 micrometers in Marcus as taught by Duval, since such a modification would have involved a mere change in the size of a component, and for optimum size and weight. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 18, Marcus discloses a method of manufacturing a thermo ground plane, comprising:
etching a wick array (capillary grooves 1 on plate 2) in a first titanium substrate (plate 2, made from titanium, col. 2, lines 28-31, also see etching in col. 2, lines 15-17);
etching a vapor cavity (capillary grooves 1 on plate 3) in a second titanium substrate (plate 3, see etching in col. 2, lines 15-17); and
coupling the first titanium substrate to the second titanium substrate to enclose the vapor cavity (col. 2, lines 22-24).
Marcus fails to disclose a structure comprising the first titanium substrate, the vapor cavity and the second titanium substrate the structure has a thickness of 1 millimeter or thinner.
Please see the rejection of claim 1 above for Duval’s teaching of making the heat pipe having a thickness of 1 mm.
Regarding claim 31, please see the rejection of claim 2 above.
Regarding claim 33, Marcus further discloses wherein the first titanium substrate has a thickness of 25-500 microns (see claim 16 above, the thickness is result effective variable and is routinely experimented including the claimed range).
Regarding claim 35, Marcus further discloses wherein the wick array is a microstructured wick array (the wick grooves have a dimension in micrometer).
Claims 3, 8-12, 19, 36 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marcus (US Patent No. 4,046,190) and Duval (US Patent No. 6,843,308) as applied to claim 1 above, and further in view of Rightley (US Patent No. 6,827,134).
Regarding claim 3, Marcus as modified fails to disclose the channels each comprise a depth of 1-500 um (or height of 5-200 um, claim 19), and a spacing of 1-500 um.
Rightley discloses the channels each comprise a spacing of 1-500 um (spacing between adjacent capillary grooves 30 can be 25-150 um, col. 8, lines 32-36).
Rightley further discloses the length, height and width are optimized in order to provide sufficient capillary flow of the working fluid, col. 8, lines 2-9. Therefore, the depth of the grooves is result effective variable and one of ordinary skill in the art would perform routine experimentation for minimizing viscus losses and maximize capillary forces of the groove. One of ordinary skill in the art would perform routine experimentation including the claimed range of depth of the grooves as recited in order to obtain optimum result of viscus losses and capillary forces in Marcus through routine experimentation.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the channels each comprise a depth of 1-500 um, and a spacing of 1-500 um in Marcus as taught by Rightley in order to obtain optimum result of working fluid viscus losses and capillary forces in the channels.
Regarding claim 8, Marcus as modified fails to disclose wherein at least one characteristic of each channel in the plurality of channels is controlled to adjust the transport of the thermal energy within the thermal ground plane.
Rightley further discloses the length, height and width are optimized in order to provide sufficient capillary flow of the working fluid, col. 8, lines 2-9. Therefore, the change in depth, width and spacing of the grooves as modified adjust the amount of working fluid flow, which ultimately adjust the heat flow in the heat pipe.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided wherein at least one characteristic of each channel in the plurality of channels is controlled to adjust the transport of the thermal energy within the thermal ground plane in Marcus as taught by Rightley in order to obtain optimum result of working fluid viscus losses and capillary forces in the channels.
Regarding claim 9, Marcus as modified further discloses wherein the at least one characteristic is selected from a group comprising:
a height of each channel in the plurality of channels, a depth of each channels in the plurality of channels, a spacing between each channel in the plurality of channels, an amount of the oxidation of each channel in the plurality of channels, and a pitch of each channel in the plurality of channels (see rejection of claim 8 above, the depth, width and spacing of the channel are the characteristic recited).
Regarding claim 10, Marcus as modified further discloses wherein the at least one characteristic of each channel in the plurality of channels is varied within the plurality of channels (see rejection of claim 8 above).
Regarding claims 11, Marcus as modified fails to disclose wherein at least a portion of each channels in the plurality of channels comprises a composite of titanium with a more thermally conductive material.
Rightley further discloses the capillary groove can be formed form an electroplated metal (e.g. copper) over the base material of plate 32 (col. 8, lines 22-36). 
Marcus further discloses the working fluid must be compatible with the metal, and copper is compatible with methanol and titanium is compatible with water (col. 2, lines 34-39).
Therefore, the electroplating of copper in Rightley can be provided on the surface of titanium so that forms a portion of each channels in the plurality of channels comprises a composite of titanium with a more thermally conductive material as claimed. As a result, the inner surface is compatible with the working fluid (e.g. methanol) that may be chosen in heat pipes for various thermal needs.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided wherein at least a portion of each channels in the plurality of channels comprises a composite of titanium with a more thermally conductive material in Marcus as taught by Rightley order to be compatible with the working fluid used in the heat pipe.
Regarding claim 12, Marcus as modified further discloses wherein the more thermally conductive metal is selected from at least gold or copper (the metal is copper, see rejection of claim 11 above).
Regarding claim 19, please see the rejection of claim 3 above.
Regarding claim 36, Marrus as modified fails to disclose wherein the wick array comprises channels formed using wet etching and comprising a depth of 1-500 µm, a spacing of 1-500 µm, and a roughness resulting from at least one of the wet etching or oxidation of the channels.
Please see claim 3 above for the teaching of Rightley and analysis for the dimensions to be result effective. Rightley further discloses wet etching to form the capillary groove (col. 8, lines 45-49). Also, the wet etching of grooves on the surface of the titanium plate 2 in Marcus in view of Rightley inherently results a roughness since the corrugated grooved structure is not a smooth surface.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided wherein the wick array comprises channels formed using wet etching and comprising a depth of 1-500 µm, a spacing of 1-500 µm, and a roughness resulting from at least one of the wet etching or oxidation of the channels in Marcus as taught by Righley in order to obtain optimum result of working fluid viscus losses and capillary forces in the channels, and since wet etching is a known and cheap way to form microscopic grooves on a titanium surface.
Regarding claim 39, Masrus as modified fails to disclose wherein the wick array is wet etched.
Please see the rejection of claim 36 above for Rightley’s teaching of wet etching the grooves.
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marcus (US Patent No. 4,046,190) and Duval (US Patent No. 6,843,308) as applied to claim 1 above, and further in view of Moji (US Patent No. 3,959,091) and Tonkovich (US PGPub No. 2006/0142401).
Regarding claim 6, Marcus as modified fails to disclose wherein the channels are oxidized to form Nano Structured Titania (“Nano Structured Titania” is understood as Titania or titanium oxide material having microstructures).
Moji discloses a titanium article is anodized to form a porous, oxide coating on the titanium article (col. 1, lines 60-65). The oxide coating is highly porous and high in surface area (col. 3, lines 25-39).
Tonkovich discloses a porous coating applied on grooved structures on the wall surfaces of a microchannel increases heat transfer coefficient as well as higher allowable critical heat flux (paragraph 0077).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided wherein the channels are oxidized to form Nano Structured Titania in Marcus as taught by Moji and Tonkovich in order to increase heat transfer coefficient and heat flux in the heat pipe.
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marcus (US Patent No. 4,046,190) and Duval (US Patent No. 6,843,308) as applied to claim 2 above, and further in view of McCready (US Patent No. 4,019,098).
Regarding claim 13, MacDonald fails to disclose titanium feedthroughs fabricated through the first titanium substrate and the second titanium substrate, wherein the titanium feedthroughs are hermetically sealed to the first titanium substrate and the second titanium substrate by pulsed laser micro welding.
McCready, directed to heat pipe for electronic devices, (Fig. 3) discloses feedthroughs (slots 58 and 60) are fabricated on through the first substrate and the second substrate (38 and 42), wherein the feedthroughs are hermetically sealed to the first titanium substrate and the second titanium substrate (col. 4, lines 61-65).
It is noted that the limitation “by pulsed laser micro-welding” is a product-by-process limitation; the patentability of a product does not depend on its method of production (MPEP 2113).
Also, McCready discloses feedthroughs instead of titanium feedthroughs. In fact, feedthroughs in McCready are made of identical material (aluminum, col. 3, lines 66-68 and col. 4, line 1) in order to reduce the metal-to-metal thermal stress caused by distinct thermal expansion properties and to facilitate welding (since no difference in melting temperature). Therefore, the feedthroughs as taught by McCready are also obvious to provide titanium feedthroughs in MacDonald.
Therefore, it is obvious to one of ordinary skill in the art at the time of the invention to have provided titanium feedthroughs fabricated through the first titanium substrate and the second titanium substrate, wherein the titanium feedthroughs are hermetically sealed to the first titanium substrate and the second titanium substrate by pulsed laser micro welding in MacDonald as taught by McCready in order to provide electrical connection across the vapor chamber to the backplane or circuit board.
Claims 25 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marcus (US Patent No. 4,046,190) in view of Moji (US Patent No. 3,959,091) and Tonkovich (US PGPub No. 2006/0142401).
Regarding claim 25, Marcus discloses a thermal ground plane, comprising:
a wick array structure (capillary grooves 1) etched into a first titanium substrate (on plate 2, col. 2, lines 15-17); and
a vapor cavity (capillary grooves 1 on plate 3) formed in a second titanium substrate (col. 2, lines 15-17).
Marcus fails to disclose wherein the wick array comprises at least partially oxidized titania that enhances wetting.
As noted in claim 6 above, Moji discloses a titanium article is anodized to form a porous, oxide coating on the titanium article (col. 1, lines 60-65). The oxide coating is highly porous and high in surface area (col. 3, lines 25-39).
Tonkovich discloses a porous coating applied on grooved structures on the wall surfaces of a microchannel increases heat transfer coefficient as well as higher allowable critical heat flux (paragraph 0077).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided wherein the wick array comprises at least partially oxidized titania that enhances wetting in Marcus as taught by Moji and Tonkovich in order to increase heat transfer coefficient and heat flux in the heat pipe.
Regarding claim 26, Marcus as modified further discloses the wick array comprises a plurality of channels (the grooves are channels, see also claim 2 above).
Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marcus (US Patent No. 4,046,190), Moji (US Patent No. 3,959,091) and Tonkovich (US PGPub No. 2006/0142401) as applied to claim 25 above, and further in view of Rightley (US Patent No. 6,827,134).
Regarding claim 27, please see the rejection of claims 36 and 39 above.
Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marcus (US Patent No. 4,046,190) and Duval (US Patent No. 6,843,308) as applied to claim 1 above, and further in view of Rightley (US Patent No. 6,827,134), MacDonald ‘074 (US PGPub No. 2004/0207074) and Wenzel (NPL).
Regarding claim 32, Marcus fails to disclose wherein the microfabricated wicking structure comprises channels having a wet etched surface including surface features having a surface roughness in a range of 1-1000nm.
Rightley further discloses wet etching to form the capillary groove (col. 8, lines 45-49).
MacDonald ‘074 discloses the timing of the etching steps of the wet-etching defines the roughness, see paragraph 0026, and can be adjusted so that the surface can be made more or less rough. Also noted that the wettability is proportional to roughness, see “Resistance of Solid Surfaces to Wetting by Water” by Wenzel. Therefore, the roughness is a result effective variable of wet etching. No specific range of the roughness is disclosed, one of ordinary skill in the art would perform routine experimentation including roughness range as recited in order to obtain optimum result and balance of the surface wetting speed in MacDonald as modified through routine experimentation.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided wherein the microfabricated wicking structure comprises channels having a wet etched surface including surface features having a surface roughness in a range of 1-1000nm in Marcus ad taught by MacDonald ‘074 and Wenzel since wet etching is a known and cheap way to form microscopic grooves on a titanium surface, and its roughness range is routinely experimented as a result effective variable of wet etching.
Response to Arguments
Applicant’s arguments with respect to amended claims filed 9/16/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763